        Case 2:20-cv-00742-WJ-GJF Document 4 Filed 08/12/20 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF NEW MEXICO


JAVIER JIMENEZ,

       Plaintiff,

v.                                                                   No. 20-cv-742 WJ-GJF

CURRY COUNTY ADULT DETENTION CENTER,

       Defendants.

                    ORDER GRANTING IN FORMA PAUPERIS RELIEF

       THIS MATTER comes before the Court on Plaintiff’s Motion to Proceed In Forma

Pauperis [ECF 3]. Plaintiff’s financial information reflects he is unable to prepay the $400 filing

fee for his prisoner civil rights complaint. The Court will therefore grant the Motion, which

reduces the fee to $350.00, and allow Plaintiff to pay in installments. See 28 U.S.C. § 1915(b).

Plaintiff must make an initial partial payment of “20 percent of the greater of—(A) the average

monthly deposits to the prisoner’s account; or (B) the average monthly balance in the prisoner’s

account for the 6-month period immediately preceding the filing of the complaint…” Id.

       Plaintiff’s average monthly deposits equal $60.00 and his average monthly balance is

$24.46. The Court will assess an initial payment of $12.00 (20% of the greater figure, $60.00)

pursuant to § 1915(b)(1)(A). After payment of the initial partial fee, Plaintiff is “required to make

monthly payments of 20 percent of the preceding month’s income credited to the prisoner’s

account.” 28 U.S.C. § 1915(b)(2). The Court will generally not review the merits of Plaintiff’s

civil rights complaint unless the initial partial payment is paid. If Plaintiff fails to timely make

the initial partial payment, his complaint will be dismissed without further notice.

       IT IS ORDERED that Plaintiff’s Motion for Leave to Proceed In Forma Pauperis [ECF
        Case 2:20-cv-00742-WJ-GJF Document 4 Filed 08/12/20 Page 2 of 2



3] is GRANTED;

       IT IS FURTHER ORDERED that, within thirty (30) days from entry of this order,

Plaintiff shall send to the Clerk an initial partial payment of $12.00;

       IT IS FURTHER ORDERED that the Clerk is directed to provide Plaintiff with two

copies of this order, and that Plaintiff make the necessary arrangements to attach one copy of this

order to the check in the amount of the initial partial payment;

       IT IS FINALLY ORDERED that, after payment of the initial partial fee, Plaintiff make

monthly payments of twenty percent (20%) of the preceding month’s income credited to his

account or show cause why the designated payments should be excused.

       SO ORDERED.



                                               ________________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE




                                                  2
